Exhibit 10.2
CHANGE IN CONTROL AGREEMENT




THIS AGREEMENT is made effective as of July 1, 2014, by and among American
Federal Savings Bank and all or any of its successors in interest (the “Bank”),
and Chantelle Nash (the “Executive”).


WHEREAS, the Bank recognizes the contribution Executive has made to the Bank and
wishes to protect Executive’s position therewith for the period provided in this
Agreement; and


WHEREAS, Executive has been elected to, and has agreed to serve in the position
of Senior Vice President and Chief Risk Officer for the Bank.


NOW, THEREFORE, in consideration of the contribution and responsibilities of
Executive, and upon the other terms and conditions hereinafter provided, the
parties hereto agree as follows:


1.           GENERAL.


Executive is, except as described in Section 4, an employee at will and serves
at the pleasure of the Board of Directors of the Bank (the
“Board”).  Executive’s duties shall generally consist of the duties required of
a Chief Risk Officer including but not limited to acting as the chief official
in management with direct responsibility for administering the Bank’s compliance
program, enterprise-wide risk management including financial, reputational,
physical, cybersecurity risk, and business interruption risks.  Executive shall
also oversee and monitor all other high risk and potentially risk areas and
advise and coordinate on these matters with senior management and the Board of
Directors or applicable committees of the Board or management.


2.
TERM OF AGREEMENT.



The term of this Agreement shall commence as of the date first above written and
shall continue for a period of two (2) years thereafter.  Commencing on the
first anniversary date of this Agreement and continuing at each anniversary date
thereafter, the Board may extend this Agreement for an additional year.  The
Board will review the Agreement and the Executive’s performance annually for
purposes of determining whether to extend the Agreement, and the results thereof
shall be included in the minutes of the Board’s meeting.


3.
PAYMENTS TO EXECUTIVE UPON CHANGE IN CONTROL.



(a)           The termination benefits of Section 4 shall be payable upon the
occurrence of a Change in Control (as herein defined) of the Bank followed at
any time within four (4) months of a Change in Control, and during the term of
this Agreement, by either (i) the involuntary termination by the Bank, or a
successor or assignee of the Bank, of Executive’s full-time employment, other
than for Cause as defined in Section 3(c) hereof, or (ii) unless consented to by
the Executive, acts or events constituting a “voluntary termination” of
Executive’s employment resulting from one or more of:  (a) a material change in
Executive’s function, duties, or responsibilities, which change would cause
Executive’s position to become one of lesser responsibility and importance, (b)
reduction in her annual compensation, or (c) unless consented to by Executive, a
relocation of her principal place of employment by more than 50 miles from its
location immediately prior to the Change in Control.  A termination described in
(i) or (ii) above shall be referred to as a “Change in Control Termination
Event.”


 
 

--------------------------------------------------------------------------------

 
(b)           For purposes of this Agreement, a “Change in Control” of the Bank
shall mean (i) merger or consolidation where the Bank is not the consolidated or
surviving bank, (ii) transfer of all or substantially all of the assets of the
Bank, (iii) voluntary or involuntary dissolution of the Bank or (iv) change in
control as defined under the Change in Bank Control Act of 1978.  The surviving
or resulting association, the transferee of Bank’s assets or the control person
shall be bound by and have the benefit of the provisions of this Agreement, and
the Bank shall take all actions necessary to insure that such association,
transferee or control person is bound by the provisions of this Agreement.  A
Change in Control shall not occur where an internal reorganization such as a
holding company formation occurs where the Bank’s shareholders become
shareholders of the new entity or a termination described in Section 8 hereof
“Required Regulatory Provisions”.


(c)           Executive shall not have the right to receive termination benefits
or other compensation or benefits pursuant to Section 4 hereof upon Termination
for Cause.  The term “Termination for Cause” shall mean termination because of
the Executive’s personal dishonesty, incompetence, willful misconduct, any
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule, or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any material provision of this Agreement.  In determining
incompetence, the acts or omissions shall be measured against standards
generally prevailing in the banking industry.  Following her Termination for
Cause, Executive shall have a right to a hearing for reinstatement and the
provision of back pay and benefits at a meeting of the Board of Directors called
and held for that purpose (after reasonable notice to the Executive and an
opportunity for her, together with counsel, to be heard before the Board at such
meeting and which such meeting shall be held not more than 30 days from the date
of notice of termination). If in the good faith opinion of the Board, the
Executive was guilty of conduct justifying Termination for Cause, neither
reinstatement nor payment of back pay or benefits shall be provided.


4.           TERMINATION BENEFITS.


(a)           Upon the occurrence of a Change in Control Termination Event
described in Section 3, the Bank shall pay the Executive, or in the event of her
subsequent death, her designated beneficiary or beneficiaries, or her estate, as
the case may be, a sum equal to the sum of her annual salary and bonus received,
if any, for the most recent completed calendar year.


(b)           Upon the occurrence of a Change in Control Termination Event, the
Bank shall cause to be continued at the Bank’s expense (less customary premium
co-payments and dependent premium payments) life, medical, dental and disability
coverage substantially identical to the coverage maintained by the Bank for the
Executive prior to her termination, except to the extent such coverage may be
changed in its application to all Bank employees.  Such coverage and payments
shall cease upon the earlier of the expiration of twelve (12) months or the
Executive obtaining other coverage.


 
2

--------------------------------------------------------------------------------

 
5.
NOTICE OF TERMINATION.



(a)           Any purported termination by the Bank or by Executive shall be
communicated by Notice of Termination to the other parties thereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.


(b)           “Date of Termination” shall mean the date specified in the Notice
of Termination which, in the instance of Termination for Cause, shall be
immediate.


6.
SOURCE OF PAYMENTS.



It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Bank.


7.
MODIFICATION AND WAIVER.



(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.


(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition for the future or as to any
act other than that specifically waived.


8.           REQUIRED REGULATORY PROVISIONS.


(a)           The Board of Directors may terminate the Executive’s employment at
any time, but any termination by the Board of Directors, other than Termination
for Cause, shall not prejudice the Executive’s right to compensation or other
benefits under this Agreement.  The Executive shall not have the right to
receive compensation or other benefits for any period after Termination for
Cause as defined in Section 3 hereinabove.


(b)           If Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (“FDIA”), the
Bank’s obligations under the Agreement shall be suspended as of the date of
service, unless stayed by appropriate proceedings.  If the charges in the notice
are dismissed, the Bank may, in its discretion, (i) pay Executive all or part of
the compensation withheld while its contract obligations were suspended and (ii)
reinstate (in whole or in part) any of its obligations that were suspended.


 
3

--------------------------------------------------------------------------------

 
(c)           If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or (g)(1) of the FDIA, all obligations of the Bank under the
Agreement shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.


(d)           If the Bank is in default (as defined in Section 3(x)(1) of the
FDIA), all obligations under this Agreement shall terminate as of the date of
default, but this paragraph shall not affect any vested rights of the parties.


(e)           All obligations under this Agreement shall be terminated (except
to the extent determined that continuation of the Agreement is necessary for the
continued operation of the Bank):  (i) by the Office of the Comptroller of the
Currency (“OCC”) or its successor as the principal federal bank regulatory
agency for the Bank (“Successor Agency”) at the time the Federal Deposit
Insurance Corporation enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) of the FDIA or
(ii) by the OCC or Successor Agency at the time the OCC or Successor Agency
approves a supervisory merger to resolve problems related to operation of the
Bank or when the Bank is determined by the OCC or Successor Agency to be in an
unsafe or unsound condition.  Any rights of the parties that have already
vested, however, shall not be affected by such action.


(f)           Any payments made to Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon compliance with Section 18(k) of
the FDIA and any regulations promulgated thereunder.


9.           REINSTATEMENT OF BENEFITS UNDER SECTION 8(b).


In the event the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice described in
Section 8(b) hereof (the “Notice”) during the terms of this Agreement and a
Change in Control, as defined herein, occurs, the Bank will assume its
obligation to pay and the Executive will be entitled to receive all of the
termination benefits provided for under Section 4 of this Agreement upon the
Bank’s receipt of a dismissal of charges in the Notice.


10.           SEVERABILITY.


If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.


11.           HEADINGS FOR REFERENCE ONLY.


The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.


 
4

--------------------------------------------------------------------------------

 
12.
GOVERNING LAW.



The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by Montana law without regard to conflict of laws rules and
the laws of the United States of America.


13.           ARBITRATION.


Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in accordance with the rules of the
American Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that the
Executive shall be entitled to seek specific performance of her right to be paid
until the Date of Termination, unless terminated for cause pursuant to Section 3
(c) hereof, during the pendency of any dispute or controversy arising under or
in connection with this Agreement.


14.           PAYMENT OF COSTS AND LEGAL FEES.


All reasonable costs and legal fees paid or incurred by the Executive pursuant
to any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the Bank if Executive is successful on the merits pursuant
to a legal judgment, arbitration or settlement.


15.           SIGNATURES.


IN WITNESS WHEREOF, Opportunity Bank of Montana each has caused this Agreement
to be executed by its duly authorized officers, and Executive has signed this
Agreement, as of the ______ day of July, 2014.



 

    AMERICAN FEDERAL SAVINGS BANK                 BY:            Larry A. Dreyer
        Chairman of the Board            

 



    BY:            Chantelle Nash         Senior Vice President and Chief Risk
Officer
 
 

 
 
 
5

--------------------------------------------------------------------------------

 